DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 09/08/2022. The examiner acknowledges the amendments to claims 38, 65 – 66, and 69. Claims 1 – 37, 39 – 46, 49 – 52, 55 – 59, 64, and 67 – 68 are cancelled. Claims 38, 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 - 73 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 09/08/2022, with respect to the USC 112(a) rejections of claims 69 - 72 have been fully considered and are persuasive.  The USC 112(a) rejections of claims 69 - 72 have been withdrawn. 
Applicant’s arguments, see pg 10, filed 09/08/2022, with respect to the USC 103 rejections of claims 38, 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 - 73 have been fully considered and are persuasive.  The USC 103 rejections of claims 38, 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 - 73 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 - 73 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 38 has been amended such that it positively recites an implantable reporting processor configured to send a message comprising an instruction to move a body part. To the perform this function, the implantable processor would need enough structure and/or processing steps to determine that it is necessary to send a message to move a body part. [00298] of Applicant’s specification discloses that the implantable reporting processor can be configured to perform a test of a knee prosthesis by sending a message, via a base station, to a voice command device, and the voice command device, IN RESPONSE, can “say” a general movement command such as “walk at least ten steps.” Applicant has written description for a voice-command device that can respond to a generic “message” originally generated by the implantable processor by generating an audible generic movement instruction, however it is unclear which structure in this chain (implantable processor, base station, or voice-command device) determines that the information in the message necessitates that an instruction for movement should be delivered to the user, what processing steps if any these structures take in this determination, or how the implantable processor knows when to perform the test. Applicant’s specification does not describe an implantable processor with enough structure and/or processing steps to determine when it is necessary to send a message to move a specific body part it is implanted in. This is similar to the fact pattern in Williamson v. Citrix Online (57 USLW 2264, 8 U.S.P.Q.2d 1400), wherein a claimed “learning control module” was determined by the US Court of Appeals to have inadequate support in the originally filed disclosure because there was no disclosed algorithm for performing the claimed functions of “for receiving communications transmitted between the presenter and the audience member computer systems…” associated with the learning module.
Claims 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 – 73 are rejected for depending from claim 38.

Allowable Subject Matter
Claim 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 38 comprises allowable subject matter comprising an implantable reporting processor configured to send a message comprising an instruction to move a body part with which an implantable prosthesis is associated. The closest prior art of record, WO 2013022890 A1 to Komatireddy, et al. (cited in previous Office Action, cited in previous Office Action, hereinafter Komatireddy) teaches a non-implantable processor conveys a message to a user to move a body part [0048]. However, Komatireddy does not teach an implantable reporting processor configured to send a message comprising an instruction to move a body part with which an implantable prosthesis is associated.
Claims 47 – 48, 53 – 54, 60 – 63, 65 – 66, and 69 – 73 would be allowable for depending from claim 38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791